JiPER CURIAM.
Defendant was individually and alternatively charged in a fourteen count indictment alleging felony theft, malfeasance in office, conspiracy to commit public bribery, and public bribery. He elected a bench trial and was found guilty of two (2) counts of ■public bribery and two (2) counts of misdemeanor theft. The trial court sentenced appellant to serve a term of eighteen months at hard labor in the custody of the Department of Corrections as to each count of public bribery; and six months in the Orleans Parish Prison as to each count of misdemeanor theft. Additionally, appellant was fined $1000.00 or an additional six months in Parish Prison. The sentences were to be served concurrently. On appeal appellant presented arguments as to his two misdemeanor convictions only. Pursuant to rule 2-12.4 of the Uniform Rules of Courts of Appeal, we consider appellant’s appeal of his felony convictions as abandoned. See State v. Bray, 548 So.2d 350 (La.App. 4th Cir.1989).
Having determined that appellant’s felony convictions are no longer before this court, we are compelled to remand his appeal of his misdemeanor convictions, has there is no direct appeal of misdemeanor convictions to the courts of Appeal. Appellant must seek appeal of his misdemeanor conviction to the Appellate Division of the Criminal District Court for the Parish of Orleans pursuant to LSA-R.S. 13:1337.
For the foregoing reasons, it is ordered that the appeal of appellant’s felony convictions are affirmed as abandoned; and his convictions on two counts of misdemeanor theft are hereby transferred to the Appellate Division of the Criminal District Court for the Parish of Orleans for consideration.

AFFIRMED.